Title: To George Washington from Major Moses Knap, 30 March 1780
From: Knap, Moses
To: Washington, George


          
            Sir,
            Westpoint [N.Y.] March 30th 1780
          
          As General Howe cannot determine the matter, I am obliged to trouble your Excellency to know, whether the Light Dragoons have a right to recruit out of the Infantry. Last Fall a Cornet of Colonel Sheldons Regiment reinlisted a number of men out of General Glovers Brigade & was about to furlough them. As soon as General Glover hear of it, he immediately ordered the Men to their Regiments, & forbid the Officer’s inlisting another Man; which was complied with: since that time a number of the same Men have reinlisted in their respective Regiments. One of the Men who was inlisted under the above circumstances, was taken up by the Cornet, (as he was going home to see his Friends,) and refuses to give him up, as he says his inlistment is prior to mine. All that I would beg to know of your Excellency is, whether these men shall be held by the Dragoons or by the Infantry. I am, with the greatest respect Your Excellency’s most obedient servant
          
            Moses Knap Major 11th Masstts Regiment.
          
        